260 -/5"
                                 ELECTRONIC RECORD




COA#        05-13-01111-CR                         OFFENSE:       22.02


STYLE:      Damian Elder v. The State of Texas     COUNTY:        Dallas

COA DISPOSITION:        AFFIRM                     TRIAL COURT:   Criminal District Court No. 4


DATE: 02/11/2015                   Publish: NO     TCCASE#:       F-1253551-K




                          IN THE COURT OF CRIMINAL APPEALS


STYLE:     Damian Elder v. The State of Texas
                                                                          2feO-/5*
         l\PP£tr-L/tNT **5              Petition       CCA Disposition:

FOR DISCRETIONARY REVIEV\l IN CCA IS:                  DATE:

     kernel)                                           JUDGE:

DATE: 0%l*jfair                                        SIGNED:                            PC:

JUDGE:A UlUst^                                         PUBLISH:                           DNP:




                                                                                           MOTION FOR

                                                     REHEARING IN CCA IS:

                                                     JUDGE:




                                                                              ELECTRONIC RECORD